ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 28, Section 11.1(a)(2), files a Motion for Suspension Upon Notice of Guilty Finding, requesting that the respondent, David Charles Johnson, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action, due to his being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: on June 14, 2002, the respondent was found guilty of one count of Obstruction of Justice, a crime punishable as a felony, in the Marion Superior Court. Accordingly, we find that the Commission's request for the respondent's suspension from the practice of law upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, David Charles Johnson, is hereby suspended pendente lite from the practice of law in this state, effective immediately. The suspension shall continue until further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc. R. 28(8)(d).
All Justices concur.